Citation Nr: 1525338	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  03-31 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Amanda Pertusati, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had honorable active service from August 1980 to August 1984 and from April 1985 to September 1985.  A subsequent enlistment from September 1985 to August 1990 resulted in an other-than-honorable character of discharge, but a July 1991 character of discharge determination-recently associated with the claims file on remand-found that, because the Veteran's actions did not constitute willful and persistent misconduct, this period of service "is considered to be under honorable conditions for VA purposes."   

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board has remanded this matter for additional development on six prior occasions, including in July 2005, October 2008, May 2010, August 2012, March 2013, and November 2013.  The three most recent remands were deemed necessary in order to obtain a character of discharge determination for the Veteran's last period of active duty service from September 1985 to August 1990.  As a copy of the July 1991 character of discharge determination has since been associated with the appellant's electronic claims file, the Board may proceed with an adjudication on the merits at this time.  

Despite the fact that the Veteran was never provided with another Supplemental Statement of the Case following the Board's last three remands in August 2012, March 2013, and November 2013, which specifically directed for the AOJ to readjudicate the appellate issue in a Statement of the Case if the benefit sought was not granted in full, in violation Stegall v. West, 11 Vet. App. 268 (1998), there is no prejudice to the Veteran in this case given the favorable nature of the Board's decision herein.   Nor is there any prejudice to the Veteran despite the fact that VA obtained additional VA treatment records after the issuance of the most recent Supplemental Statement of the Case in June 2012.  See records downloaded to Virtual VA in February 2015 (VA treatment records relating to, in part, the Veteran's psychological treatment); 38 C.F.R. § 20.1304(c) (creating an exception for referring pertinent evidence to the AOJ when "the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral").   

As a final introductory matter, the Board notes that the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD has been raised by the record.  See September 2014 representative argument ("Please consider this brief in support of [the Veteran's] service connected compensation for Post-Traumatic Stress Disorder (PTSD) and an acquired psychiatric disorder other than PTSD." (Emphasis added).  However, this issue (the Board notes that service connection for PTSD was last denied in an October 2008 Board decision that bifurcated and remanded the issue of whether new and material evidence had been received to reopen the claim for service connection for a psychiatric disorder other than PTSD) has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Resolving doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder other than PTSD-variously diagnosed as bipolar disorder, depression, and anxiety-was incurred during active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).






(CONTINUED ON THE NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for service connection for an acquired psychiatric disorder other than PTSD or the merits.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.

II.  Service Connection for an Acquired Psychiatric Disorder other than PTSD

After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD have been met.

As an initial matter, the evidence establishes a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  The Board first notes that this case has been pending on appeal for a long time, throughout which the Veteran has consistently sought psychiatric treatment.  A review of the record reflects that the Veteran filed his claim to reopen service connection for a psychiatric disorder in April 2002, and since that time, VA treatment records initially discussed several diagnoses, including a history of bipolar I versus bipolar II disorder, mood disorder not otherwise specified, bipolar disorder, and rule out bipolar I disorder.  See October 2002, December 2002, and January 2003 VA treatment records.  Subsequent VA treatment records seemed to consolidate his non-PTSD diagnoses, as it was noted that the Veteran was "well d[iagnose]d with bipolar [disorder]" in a September 2005 VA treatment record.  Recent treatment records downloaded to Virtual VA consistently determined that the Veteran has bipolar disorder, as well as depressive symptoms related to bipolar disorder, and was prescribed bipolar psychotropic medications.  See March 2014 through January 2015 VA treatment records.  According to a VA psychological examination in March 2011, the Veteran's diagnosis was bipolar disorder, mixed, and explained that "this diagnosis is responsible for him having mood disturbance problems manifesting [with] both depressive and manic symptoms."  However, in October 2014, Veteran submitted a July 2014 Disability Benefits Questionnaire (DBQ), filled out by a private psychiatrist, which indicated that the Veteran met the criteria for both Axis I diagnoses of bipolar disorder and generalized anxiety disorder.  Even though the Veteran's symptoms have been variously diagnosed as bipolar disorder, anxiety, and depression, the above evidence clearly demonstrates the existence of an acquired non-PTSD psychiatric disorder throughout the appeal period.

The crux of the matter hinges on whether the Veteran's psychiatric disorder, however it is definitively diagnosed, is related to service, including the psychiatric symptoms noted during his last period of active duty.  [As stated in the Introduction, according to a July 1991 character of discharge determination, this period of service is to be treated as under honorable conditions for VA purposes and thus is not a bar to VA benefits under 38 U.S.C.A. § 5303(e) (2014) and 38 C.F.R. § 3.12(f) (2014)].  As noted in the Board's previous remand, "the evidence of record shows that the Veteran was treated for cocaine dependence and a failed suicide attempt during his final term of service, and he was hospitalized for psychiatric treatment within two years of his separation from the last period of active service."  Indeed, a review of service treatment records reflects that the Veteran's separation Report of Medical History reflected a history positive for depression or excessive worry and nervous trouble of any sort.  It was specifically noted that the Veteran received in-patient mental health treatment in January 1990 Tripler Army Hospital for depression. 

In ascertaining whether any of his current symptoms are related to the symptoms first shown in service, the Board recognizes that there are differing opinions of record.  Notably, in a June 2012 addendum opinion to the March 2011 VA examination report, a VA examiner found "NOTHING to suggest that any psychiatric disability was incurred in or aggravated by active military service.  His current diagnosis is NOT caused by, or a result of military service."  However, the VA examiner does not discuss the in-service symptoms and in-patient treatment for depression, nor does the VA examiner provide any further rationale for his negative nexus conclusion.

With regard to the Veteran's specific diagnosis of bipolar disorder, the VA examiner further noted that there was nothing to indicate that it pre-existed active military service or that this condition was permanently aggravated by subsequent service.  The examiner explained that the onset did not occur during service; rather, the VA examiner stated that "[h]e was first diagnosed having bipolar . . . since military service."  In this regard, to the extent that the Veteran's psychiatric history reflects that he suffered personal trauma from his childhood prior to service (see September 1992 letter from a private registered nurse), the Board notes that no psychiatric disability was noted upon his entrance and enrollment into active duty service.  Accordingly, the Veteran is entitled to the presumption of soundness.  
38 U.S.C.A. § 1111 ("[E]very Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.").  Moreover, the VA opinion above is evidence that affirmatively weighs against rebuttal of the presumption of soundness.  Here, there is simply no "clear and unmistakable evidence" that the condition, even though not noted upon entrance, preexisted service and was not aggravated thereby.  See, e.g. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (discussing the types of evidence that may constitute or contribute to clear and unmistakable evidence of lack of aggravation); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, the operative question remains whether the Veteran is entitled to service connection on a direct basis.

Contrary to the negative VA addendum opinion, the Veteran submitted a July 2014 DBQ from his private psychologist that specifically determined that "while depression and anxiety have existed for many years, period of time in Desert Storm [] greatly increased his deterioration."  Crucially, although not sufficient to rebut the presumption of soundness discussed above, this private opinion strongly denotes the causal effect of the Veteran's service on his current psychiatric disability, thereby providing a link between service and the Veteran's current non-PTSD diagnoses.  Furthermore, the Veteran also submitted a September 2014 statement from the Veteran's treating psychologist at VA, who determined that the Veteran's "symptoms, significantly affecting his daily functioning, have reportedly been persistent since his time in the service.  . . . I can see from a review of his records that his symptoms have presenting ongoing difficulty for him since his service time."  This competent evidence strongly supports a finding of in-service incurrence.  Because both the private psychologist and the Veteran's treating psychologist take into account the lengthy history and plethora of psychiatric symptoms demonstrated in the record over the years, including those noted during service (unlike the negative VA opinion), the Board finds these positive opinions to be highly probative.  In fact, the Board can find no adequate basis to reject the positive evidence of record demonstrating that the Veteran's current psychiatric disorder continuously existed since his last period of service, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Given the diagnoses rendered during the appeal period and the favorable nexus evidence of record which places the incurrence during service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran's service-connection claim for an acquired psychiatric disorder other than PTSD is granted.


ORDER

Service connection for a psychiatric disorder other than PTSD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


